DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

This action is in reply to the application filed on 06 April 2021.
Claims 1-24 are currently pending and have been examined.


Notice to Applicant
Examiner acknowledges that [0209] of the specification discloses that “The computing device 1200 may further include a variety of memory devices and computer-readable media 1207 that includes removable/non-removable media and volatile/nonvolatile media and/or tangible media, but excludes transitory propagated signals.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10 and 21-24) and machine (claims 11-20) which recite steps of extracting, by a processor, a plurality of responses to a plurality of questions associated with the patient; conditioning, by the processor, a set of instructions based on the plurality of responses; and updating, by the processor over a communication network, a dynamic document that contains a plurality of conditional fields whose value depend upon the plurality of responses thereby providing the set of instructions to the patient via the dynamic document. Claim 11 discloses a communication interface that facilitates communication between the device and a medical provider system; a processor coupled with the communication interface; and a computer-readable storage medium coupled with the processor and comprising instructions that are executable by the processor, wherein the instructions comprise: a set of instructions that provide a user of the device guidance on a plurality of pre-procedure actions.

Step 2A Prong 1
These steps of providing a set of dynamic instructions to a patient, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from being performed through evaluations, judgement, and forming an opinion with the use of a physical aid. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-24, reciting particular aspects of providing a set of dynamic instructions to a patient such as determining the responses to the questions, constructing instructions based on the responses, removing a first line when the first response is changed to a fourth response, storing the fourth response as a first binary value and first response as a second binary value, storing three responses, determining a first logic combination and updating the set of instructions to include a fourth line and later remove a fourth line,  wherein the first question relates to a history of heart attack, wherein the second question relates to the use of an anticoagulant, wherein the third question relates to a type of insurance, populating a plurality of conditional fields of the dynamic document, re-extracting at a second time a second plurality of responses, re-conditioning the set of instructions, updating the dynamic document, changing a number of the plurality of conditional fields, and presenting a number of additional instructions not present in the dynamic document at the first time covers performance of the limitations in the mind but for recitation of generic computer components which falls under mental process).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as by the processor over a communication network; a processor coupled with the communication interface; and a computer-readable storage medium coupled with the processor and comprising instructions that are executable by the processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0059] to [0218], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as extracting, by a processor, a plurality of responses to a plurality of questions associated with the patient amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a communication interface that facilitates communication between the device and a medical provider system, see MPEP 2106.05(h))

Dependent claims 2-10 and 12-24 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 and 12-24 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as obtaining standardized user data from a user via a graphical user interface of a user computer device; obtaining, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes; obtaining standardized provider data from providers; obtaining additional data from the matching providers from scenario based behavioral questions answered by the matching providers, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);.
Dependent claims 2-10 and 12-24 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huyn et al. (US20020035486A1).
Regarding claim 1, Huyn discloses extracting, by a processor, a plurality of responses to a plurality of questions associated with the patient ([0046] “The display 36 presents questions to the subject, and response data are received via the input device 35.” [0049] “At the processing location, the response data are received by a conventional mail server 96 and extracted and uploaded, as indicated by arrow 98, to a database 100 residing on a mainframe computer 102.”)
conditioning, by the processor, a set of instructions based on the plurality of responses ([0045] “The processor 32 executes methods of the invention under the direction of computer program code stored within the computer 30.” [0014] “Preferably, each question has an associated linking condition (containing one or more expressions), and all conditions are evaluated each time new response data are received. For each condition that evaluates to true, its associated question is presented to the user.”)
and updating, by the processor over a communication network, a dynamic document that contains a plurality of conditional fields whose value depend upon the plurality of responses thereby providing the set of instructions to the patient via the dynamic document ([0044] “The computer 30 contains a processor 32, a memory 33, a storage medium 34, an input device 35, and a display 36, all communicating over a data bus 38.” [0037] “The presented questions are selected dynamically as the subject responds to questions, and the conditions determining which questions are selected can themselves be updated without having to change the questionnaire software significantly.” [0100] “In one patient-centered implementation of the invention, a patient accesses the questionnaire over the web and receives summary and clinical warning feedback (e.g., “consider making an appointment to see your primary care physician to discuss these symptoms”).”)
Regarding claim 2, Huyn discloses determining, by the processor, a first response to a first question ([0072] “If the subject selects the response “Yes, in the past 6 months” to the first question, then the three screening questions 160 shown in FIG. 11B appear.”)
determining, by the processor, a second response to a second question ([0071] If the subject then selects the “Yes” response to the question, “Have you asked another doctor for their opinion on your diagnosis or treatment?”)
determining, by the processor, a third response to a third question ([0071] “It contains a single primary question, “Are you currently being professionally treated for an illness or symptom?” and two mutually exclusive response items. If the subject selects the “No” response, the form does not change.”)
and constructing, by the processor, the set of instructions based on the first response, the second response, and the third response ([0045] “The processor 32 executes methods of the invention under the direction of computer program code stored within the computer 30.” [0067] “In the response list window, the designer assembles responses into lists (e.g., a list containing “Yes” and “No”).”)
wherein the set of instructions contains a first line corresponding to the first response, a second line corresponding to the second response, and a third line corresponding to the third response ([0086] “For example, positive responses to questions 182 of FIG. 11D-11F, fifth-level questions, receive a higher weight than positive responses to questions 180, fourth-level questions.” Also, Figure 11D where under each respective first, second, third questions there is a first, second, third line for responses.)
wherein the first line is dynamically updated based on the first response, wherein the second line is dynamically updated based on the second response, and wherein the third line is dynamically updated based on the third response ([0013] “Unlike conventional computer-assisted questionnaires, in which a fixed set of questions are displayed in the same order, questions of the present invention are dynamically linked in dependence on previous responses received from the subject.” [0061] “Each time the user enters a response, the browser reevaluates the conditions for each question, even if the conditions depend on responses received to questions in previous forms.” Also, see Figure 11D which discloses each of the lines under the first, second, and third, questions being updated based on the user’s selected response.)
 Regarding claim 5, Huyn discloses storing, by the processor, the first response, the second response, and the third response in a database ([0045] “The processor 32 executes methods of the invention under the direction of computer program code stored within the computer 30.” [0041] “The committed response data (i.e., finalized versions) are transferred to (arrow 20) and stored in a database 16.”)
wherein the processor stores the first response as a first binary value, wherein the processor stores the second response as the first binary value, and wherein the processor stores the third response as a second binary value different than the first binary value ([0078] “After the subject completes the screening forms, a Family History form, shown in FIG. 12, appears, in which the subject can enter more details about the symptoms that he or she indicated previously.” Also, see Figure 12 where for Column 5 the first and second response are first binary value while the third response is a second binary value.)
Regarding claim 11, Huyn discloses a communication interface that facilitates communication between the device and a medical provider system ([0048] “A client computer 62 at the subject's location contains a web browser 64 and communicates with a web server 66 using a secure transfer protocol such as HTTPS (secure hypertext transfer protocol). The web server 66 accesses a database 68 for storing permanent response data and obtaining questions and conditional logic.”)
a processor coupled with the communication interface ([0044] “The device can be a dedicated device used specifically for implementing the invention or a commercially available device programmed to implement the invention. The computer 30 contains a processor 32, a memory 33, a storage medium 34, an input device 35, and a display 36, all communicating over a data bus 38.”)
a computer-readable storage medium coupled with the processor and comprising instructions that are executable by the processor ([0045] “The processor 32 executes methods of the invention under the direction of computer program code stored within the computer 30. Using techniques well known in the computer arts, such code is tangibly embodied within a computer program storage device accessible by the processor 32, e.g., within system memory 33 or on a computer readable storage medium 34 such as a hard disk or CD-ROM.”)
wherein the instructions comprise: a set of instructions that provide a user of the device guidance on a plurality of pre-procedure actions ([0072] “FIG. 11A shows the form containing four primary questions initially presented to the subject. These primary systemic questions assess the existing condition and medical history of the subject, determining whether the subject experiences particular symptoms and, if so, over what period of time.”)
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huyn et al. (US20020035486A1) in view of Spector et al. (US20060200371A1) and further in view of Altman et al. (US5572421A).
Regarding claim 3, Huyn does not explicitly disclose however Spector teaches wherein the first line is removed when the first response is changed to a fourth response of a different binary value than the first response ([0196] “If the end-user 52 wishes to change an answer, the answer is deleted at Step 130 and the associated question is re-asked.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Huyn’s techniques for a computerized clinical questionnaire with Spector’s techniques for providing expert advice. The motivation for the combination of Huyn and Spector is to improve accuracy and reduce time compared to existing expert systems (See Spector, Background).
Regarding claim 4, Huyn in view of Spector does not explicitly disclose however Altman teaches wherein the fourth response is stored as a first binary value in a database, and wherein the first response is stored as a second binary value different from the first binary value in the database ([Col. 11] “This subroutine administers the prestored medical questionnaire to the patient and stores his or her answers.” [Col. 12] “When the "PRINT QUESTIONNAIRE WITH PATIENT ANSWERS" option is selected by the staffer, Steps 207 and 215 are both "NO", and Step 220 is "YES".”)

Note: the response of NO is of a different binary value from the first response of YES.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Huyn’s techniques for a computerized clinical questionnaire and Spector’s techniques for administering a medical questionnaire with Altman’s techniques for administering a medical questionnaire. The motivation for the combination of Huyn, Spector, and Altman is to improve the patient's health (See Altman, Background).
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.

Claims 6-7, 10, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huyn et al. (US20020035486A1) in view of Neale (US20110010202A1) and further in view of Spector et al. (US20060200371A1).
Regarding claim 6, Huyn discloses updating, by the processor and when the first logic combination is in the first state, the set of instructions to include a fourth line, wherein the fourth line provides further instruction to the patient ([0077] “If the subject responds that he or she has seen a physician, nurse, physician's assistant, chiropractor, or acupuncturist, an additional question, “Did you undergo a medical procedure or an operation for headaches in the past, but not in the last 6 months?”, is presented.”)

Huyn does not explicitly disclose however Neale teaches determining, by the processor, a first logic combination, wherein the first logic combination is in a first state when the first response has the first binary value, the second response has the first binary value, and the third response has the second binary value ([0022] “or the purpose of illustration, suppose the end-user's answer to this question is “Yes.” Then processing logic may follow the branch 123 representing “Yes” to the node representing Question 2A.”  [0025] Do you live in NZ or did you until today? The end-user's answer to Question 3 is “Yes.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Huyn’s techniques for a computerized clinical questionnaire with Neale’s techniques for a smart form. The motivation for the combination of Huyn and Neale is to present relevant questions while also reducing mistakes from the survey taker (See Neale, Background).
Regarding claim 7, Huyn discloses determining, by the processor, the first logic combination, wherein the first logic combination is in a second state different from the first state ([0071] “If the subject selects the “No” response, the form does not change.”)

Huyn in view of Neale does not explicitly disclose however Spector teaches and updating, by the processor, the set of instructions to remove the fourth line ([0034] “The viewing page is preferably an editable data page, and the method preferably further comprises deleting an answer from the personal history record via the data page…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Huyn’s techniques for a computerized clinical questionnaire and Neale’s techniques for a smart form with Spector’s techniques for providing expert advice. The motivation for the combination of Huyn, Neale, and Spector is to improve accuracy and reduce time compared to existing expert systems (See Spector, Background).
Regarding claim 10, Huyn discloses wherein the third question relates to a type of insurance ([0069] “The present invention has been implemented with a General Clinical questionnaire and a number of disease-specific questionnaires. The General Clinical questionnaire is included in its entirety in Appendix I. In its current embodiment, the General Clinical Questionnaire includes the following forms: General Information; Health Insurance Information…”)
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 10.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable Huyn et al. (US20020035486A1) in view of Neale (US20110010202A1), Spector et al. (US20060200371A1), and further in view of Frey (US20130035951A1).
Regarding claim 8, Huyn in view of Neale and Spector does not explicitly disclose however Frey teaches wherein the first question relates to a history of heart attack ([0300] “The following display screen 1215 prompts the patient to insert medical history information for their profile….. heart disease (e.g., a heart attack); current and past history of treatment for a disease….”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Huyn’s techniques for a computerized clinical questionnaire, Neale’s techniques for a smart form and Spector’s techniques for providing expert advice with Frey’s techniques for establishing a diagnosis. The motivation for the combination of Huyn, Neale, Spector, and Frey is to evaluate and treat chronic disease populations (See Frey, Background).
Regarding claim 9, Huyn in view of Neale and Spector does not explicitly disclose however Frey teaches wherein the second question relates to the use of an anticoagulant ([0240] “First, the BHP protocol has been performed to determine 420 and select 421 patient care plan E1, which can be any patient care plan described herein. Then, information regarding the subject is used to determine whether the subject takes one or more anticoagulant medications 422.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Huyn’s techniques for a computerized clinical questionnaire, Neale’s techniques for a smart form and Spector’s techniques for providing expert advice with Frey’s techniques for establishing a diagnosis. The motivation for the combination of Huyn, Neale, Spector, and Frey is to evaluate and treat chronic disease populations (See Frey, Background).
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 8.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 9.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huyn et al. (US20020035486A1)  in view of Ceneviva et al. (US20170286389A1).
Regarding claim 21, Huyn does not explicitly disclose however Ceneviva teaches wherein the method further comprises: populating, by the processor at a first time, the plurality of conditional fields of the dynamic document based on the plurality of responses ([0042] “Input data is any data that a user enters into the element fields that will be used to populate the final document. FIG. 5 is a flow diagram illustrating a process for dynamically generating an electronic form based on a generated layout template, and receiving user input of data values to the form field elements using the form processor 19, in accordance with an exemplary embodiment of the present invention.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Huyn’s techniques for a computerized clinical questionnaire with Ceneviva’s techniques for dynamic generation of electronic forms and documents. The motivation for the combination of Huyn and Ceneviva is to allow people to complete complex forms in an electronic interface (See Ceneviva, Background).
Regarding claim 22, Huyn discloses wherein the method further comprises: re-extracting, by the processor at a second time later than the first time, a second plurality of responses to the plurality of questions associated with the patient ([0049] “At the processing location, the response data are received by a conventional mail server 96 and extracted and uploaded, as indicated by arrow 98, to a database 100 residing on a mainframe computer 102.” [0073] “A particular combination of responses to the three screening questions 160 is considered a positive response and triggers additional or secondary questions 170, as shown in FIG. 11C.”)
re-conditioning, by the processor at the second time, the set of instructions based on the second plurality of responses ([0055] “After the subject completes and submits form F1, the root form, the system evaluates conditions C12 and C13 based on responses to specific questions in form F1. If condition C12 evaluates to true, then form F2 is presented to the subject next.”)
and updating, by the processor at the second time over the communication network, the dynamic document ([0041] “A web browser 12 at a client computer presents questions to a subject, receives input from the subject via one or more potential input devices, and updates the display in response to user input.”)
Regarding claim 23, Huyn discloses wherein updating the dynamic document at the second time includes changing a number of the plurality of conditional fields based on the second plurality of responses ([0052] “In general, not all potential questions of a given form are presented to a subject; rather, the presented questions are selected dynamically based on the subject's response to previous questions, either on the same or on different forms. The set of presented questions can change as the subject responds to questions, and thus a given subject may or may not see a particular form change in response to his or her answers or other data received.”)
Regarding claim 24, Huyn discloses wherein updating the dynamic document at the second time includes presenting a number of additional instructions not present in the dynamic document at the first time ([0075] “Positive answers to the additional questions 170 trigger additional “drill-down” or lower-level questions 180 a-180 e, as shown in FIGS. 11D-11F.”)


Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Schnipper, J. L., Linder, J. A., Palchuk, M. B., Einbinder, J. S., Li, Q., Postilnik, A., & Middleton, B. (2008). “Smart Forms” in an electronic medical record: documentation-based clinical decision support to improve disease management. Journal of the American Medical Informatics Association, 15(4), 513-523.

This reference is relevant since is describes using “Smart Forms” to facilitate documentation-based clinical decision support.

Conclusion



  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626